         Case 1:17-cr-00232-EGS Document 164 Filed 02/09/20 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AMERICA

               v.
                                                         Crim. No. 17-232 (EGS)
    MICHAEL T. FLYNN,

                           Defendant


        UNITED STATES’ MOTION FOR AN ORDER CONFIRMING WAIVER
         OF THE ATTORNEY-CLIENT PRIVILEGE WITH RESPECT TO THE
       DEFENDANT’S INEFFECTIVE ASSISTANCE OF COUNSEL CLAIMS AND
                AUTHORIZING DISCLOSURE OF INFORMATION

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully files this motion for an order confirming waiver of the

attorney-client privilege with respect to the defendant’s ineffective assistance of counsel claims

and authorizing disclosure of information, and states as follows:

        On December 1, 2017, the defendant entered a plea of guilty to “willfully and knowingly”

making material false statements to the FBI on January 24, 2017, regarding his contacts with the

Russian Ambassador. See Information; SOF at ¶¶ 3-4.1 In addition, in the Statement of the

Offense, the defendant admitted that he “made material false statements and omissions” in multiple

documents that he filed on March 7, 2017, with the Department of Justice pursuant to FARA,

which pertained to a project for the principal benefit of the Republic of Turkey. See SOF at ¶ 5.

        On November 30, 2017, defendant Flynn signed the Statement of the Offense,

acknowledging: “I have read every word of this Statement of the Offense, or have had it read to



1
       The short form citations herein conform to the full citations and their associated short
form citations set forth in the Government’s Supplemental Memorandum in Aid of Sentencing
(Doc. 150) (“Gov’t Supp. Sent’g Mem.”).
         Case 1:17-cr-00232-EGS Document 164 Filed 02/09/20 Page 2 of 9



me . . . . I agree and stipulate to this Statement of the Offense, and declare under penalty of perjury

that it is true and correct.” See SOF at 6. During his initial plea hearing, defendant Flynn was

shown this signature, and he acknowledged under oath that it was his. See Plea Tr. at 13-14, United

States v. Flynn, No. 17-cr-232 (D.D.C. Dec. 1, 2017) (“12/01/2017 Plea Tr.”). Thereafter, the

government read the Statement of the Offense into the record. See id. at 14-18. The defendant

was asked by the Court, “Is that factual summary true and correct?,” and the defendant replied, “It

is.” Id. at 18. The Court then asked whether the defendant believed the government could prove

those facts at trial, to which the defendant replied “yes.” Id. at 19. Defendant Flynn was also

asked at this hearing whether he had sufficient time to consult with his attorneys, to which he

replied “yes,” and whether he was satisfied with the services they had provided him, to which he

also responded “yes.” Id. at 6.

       Defendant Flynn was originally scheduled to be sentenced on December 18, 2018. Prior

to that hearing, the government submitted a sentencing memorandum that described defendant

Flynn’s knowing and willful material false statements to the FBI, and his material false statements

and omissions in multiple FARA filings. See Gov’t Sent’g Memo at 2-5. In his own filing, the

defendant reiterated that he “d[id] not take issue” with the government’s description of his conduct.

See Def. Sent’g Mem at 7 (citing Gov’t Sent’g Memo at 2-5).

       On January 29, 2020, the defendant filed a Supplemental Motion to Withdraw Plea of

Guilty and Brief in Support (Doc. 160).2 In that motion, the defendant claims that he is entitled to


2
        The defendant filed an initial Motion to Withdraw his Plea of Guilty on January 14, 2020
(Doc. 151), and a Supplemental Brief in Support of this motion on January 16, 2020 (Doc. 153).
On January 24, 2020, the Court ordered the defendant to file his supplemental motion no later
than January 29, 2020, and to “address the following: (1) the standard in this Circuit for a
defendant seeking to withdraw a guilty plea before sentencing; and (2) the need for an
evidentiary hearing where the parties would present all testimony and evidence concerning the
issue of whether Mr. Flynn can show that there is good cause to set aside his guilty pleas, see
United States v. Cray, 47 F.3d 1203, 1206 (D.C. Cir. 1995), including testimony from Mr. Flynn
                                                  2
         Case 1:17-cr-00232-EGS Document 164 Filed 02/09/20 Page 3 of 9



withdraw his guilty plea because of purported “multiple instances in which Mr. Flynn’s former

lawyers’ conflicts of interest and actions fell completely short of professional norms, thus

depriving him of the constitutionally mandated effective assistance of counsel, nullified (sic) his

opportunity to make informed decisions about his own case, and it grossly prejudiced his defense.”

Def’s Supp. Mot. To Withdraw Plea at 6-7.

       Specifically, the defendant contends that (1) his attorneys did not disclose to him that the

interviewing agents believed he had a “sure demeanor” and that he did not show signs of deception,

and he would not have pleaded guilty if his attorneys had disclosed this to him (at 38-39); (2) his

attorneys labored under an non-consentable “underlying work” conflict centering on the question

of whether the false statements in the FARA filing were (a) the result of his attorneys’

“misfeasance or malfeasance,” or (b) the result of the defendant’s lies to his attorneys (at 8-9, 29-

33); and (3) even if this conflict was waivable, the defendant’s waiver was not “informed” (at 34-

36).

       The law firm of Covington & Burling LLP (“Covington”) represented the defendant both

with respect to his FARA filings and with respect to his plea of guilty in this case. Robert Kelner

and Brian Smith were the primary counsel involved with respect to the preparation and filing of

the FARA registration documents; Kelner and Anthony were the primary counsel with respect to

the guilty plea. The United States seeks to obtain from these counsel (and any other person acting

on the defendant’s behalf in this case) and provide to the Court documents, declarations, or

affidavits responding to the claims of ineffective assistance in the defendant’s Supplemental

Motion to Withdraw his Plea of Guilty. To that end, the United States respectfully requests an

Order that:


and other witnesses under oath, subject to cross-examination, to show any ‘fair and just reason’
for this Court to grant his motion to withdraw, Fed. R. Crim. P. 11(d).”
                                                 3
 Case 1:17-cr-00232-EGS Document 164 Filed 02/09/20 Page 4 of 9



       1.      Confirms that, when he filed his Supplemental Motion to Withdraw

claiming that Covington’s representation was constitutionally ineffective, the

defendant waived the attorney-client privilege with respect to matters relating to

his ineffectiveness claims;

       2.      Concludes that the District of Columbia Rules of Professional

Conduct, particularly Rule 1.6(e)(3), permit Covington, and any other person acting

on the defendant’s behalf in this case, to disclose to government counsel

information needed to respond to the defendant’s allegations of ineffective

assistance, and to include that information in a declaration or an affidavit, even if

there might otherwise be a duty to keep such information confidential; and

       3.      Authorizes Covington, and any other person acting on the

defendant’s behalf in this case, to take all actions necessary to prepare a response

to the claims of ineffective assistance raised in the Supplemental Motion to

Withdraw, including:

               (A)   disclosing     otherwise   confidential   or privileged

       information in communicating with government counsel about the

       representation of the defendant as it relates to the defendant’s claims

       of ineffective assistance;

               (B) providing government counsel with any relevant

       documents or other records in their possession;

               (C) providing affidavits or declarations about the

       defendant’s ineffective assistance allegations;




                                          4
         Case 1:17-cr-00232-EGS Document 164 Filed 02/09/20 Page 5 of 9



                        (D) testifying at an evidentiary hearing on the defendant’s

                 ineffective assistance allegations, if such a hearing is deemed

                 necessary; and

                        (E)   limiting the government’s use of any information

                 provided by Covington and any other person acting on the

                 defendant’s behalf in this case to any further litigation of the

                 defendant’s Supplemental Motion to Withdraw his Plea of Guilty,

                 and to any appeal of the Court’s ruling on that motion.

The order also should make clear that if the defendant’s Supplemental Motion to Withdraw his

Plea of Guilty is granted, the Court may consider additional questions of the limitation on the use

of this information in any subsequent trial. This limitation on the use of information should not,

however, preclude the government from prosecuting the defendant for perjury if any information

that he provided to counsel were proof of perjury in this proceeding.

                                       LEGAL ANALYSIS

       When a defendant claims that his conviction should be vacated or his sentence reduced

because his counsel’s professional performance was so deficient that it violated the defendant’s

constitutional rights, it follows that the defendant must have waived his attorney-client privilege

in that case. When a defendant’s own action has vitiated the attorney-client privilege, it could be

correctly and reasonably thought that defense counsel, generally, do not need the protection of the

requested Order from this Court. Nevertheless, the government believes it is prudent to move for

an Order that makes it explicit that the Court has found that the defendant did waive his attorney-

client privilege with respect to the ineffective assistance of counsel claims raised by the defendant

in his motion.



                                                  5
         Case 1:17-cr-00232-EGS Document 164 Filed 02/09/20 Page 6 of 9



        It is well-settled that a defendant waives his attorney-client privilege by filing a motion to

vacate a conviction based on ineffective assistance of counsel. See, e.g., In re Sealed Case, 676

F.2d 793, 818 (D.C. Cir. 1982) (“Any disclosure inconsistent with maintaining the confidential

nature of the attorney-client relationship waives the privilege.”); Byers v. Burleson, 100 F.R.D.

436, 440 (D.D.C. 1983) (finding that the plaintiff waived the attorney-client privilege in his legal

malpractice case against his former lawyer because the information the defendant attorney sought

in discovery was necessary to resolve the precise issue the plaintiff interjected into the case);

United States v. Wiggins, 184 F. Supp. 673, 677-678 (D.D.C. 1960) (finding that where a client

assails his attorney=s conduct of his case, the privilege as to confidential communications is

waived); see also Eldridge v. United States, 618 A.2d 690, 692 n.3 (D.C. 1992) (finding no error

in trial court’s decision to permit trial counsel to testify at a post-sentencing hearing, on the grounds

that, “[b]ecause part of appellant’s argument at the [post-sentencing] hearing was based on defense

counsel’s alleged ineffectiveness, we agree with the trial court that appellant implicitly waived his

attorney-client privilege” (citing Doughty v. United States, 574 A.2d 1342, 1343 (D.C. 1990)).3


3
        Cases from outside the District of Columbia are to the same effect. See e.g., United States
v. Pinson, 584 F.3d 972, 978 (10th Cir. 2009) (“when a habeas petitioner claims ineffective
assistance of counsel, he impliedly waives attorney-client privilege with respect to
communications with his attorney necessary to prove or disprove his claim”), cert. denied, 559
U.S. 955 (2010); In Re Lott, 424 F.3d 446, 453 (6th Cir. 2005) (“The implied waiver in habeas
proceedings [is] the result of a petitioner’s assertion of his own counsel’s ineffectiveness.”), cert.
denied, 547 U.S. 1092 (2006); Bittaker v. Woodford, 331 F.3d 715, 716-717 (9th Cir.) (“where a
habeas petitioner raises a claim of ineffective assistance of counsel, he waives the attorney-client
privilege as to all communications with his allegedly ineffective lawyer”), cert. denied, 540 U.S.
1013 (2003); Johnson v. Alabama, 256 F.3d 1156, 1178 (11th Cir. 2001) (“By alleging that his
attorneys provided ineffective assistance of counsel in their choice of a defense strategy, [the
petitioner] put at issue-and thereby waived-any privilege that might apply to the contents of his
conversations with those attorneys to the extent those conversations bore on his attorneys= strategic
choices.”), cert. denied, 535 U.S. 926 (2002); Bloomer v. United States, 162 F.3d 187, 194 (2nd
Cir. 1998) (where there is a claim of ineffective assistance of counsel, the allegedly “ineffective
attorney should be afforded an opportunity to be heard and present evidence in the form of live
testimony, affidavits, or briefs”); United States v. Bilzerian, 926 F.2d 1285, 1292 (2nd Cir.) (“A
defendant may not use the [attorney-client] privilege to prejudice his opponent=s case or to disclose
                                                   6
         Case 1:17-cr-00232-EGS Document 164 Filed 02/09/20 Page 7 of 9



       Similarly, when a defendant alleges ineffective assistance of counsel, counsel may disclose

client confidences or secrets to respond to those claims pursuant to D.C. Rule of Professional

Conduct 1.6(e)(3), which provides that:

       (e) A lawyer may use or reveal client confidences or secrets:
       ...
               (2)(A) when permitted by these Rules or required by law or court order;
       ...
               (3). . . to the extent reasonably necessary to respond to specific
       allegations by the client concerning the lawyer=s representation of the client.

       The District of Columbia Bar’s Legal Ethics Committee has determined that a lawyer may

disclose client confidences and secrets pursuant to Rule 1.6(e)(3) insofar as reasonably necessary

to respond to the client’s “specific allegations about the lawyer=s representation.” Opinion 364, at

1. The District of Columbia Bar’s approach is amply supported by case law. See, e.g., Melo v.

United States, 825 F. Supp.2d 457, 463 n.2 (S.D.N.Y. 2011) (attorney-client privilege waived by

filing motion alleging ineffective assistance of counsel and stating that ABA Formal Opinion 10-

456 does not preclude an attorney from providing to the government an affidavit that responds to

a former client’s ineffectiveness allegations); Dunlap v. United States, 2011 WL 2693915, *2

(D.S.C. 2011) (addressing ABA Formal Opinion 10-456 by requiring counsel to submit a pre-

hearing affidavit addressing the petitioner’s claims of ineffectiveness unless the petitioner chose

to withdraw his motion claiming ineffective assistance of counsel); Mitchell v. United States, 2011

WL 338800, *3 (W.D. Wash. 2011) (attorney-client privilege and rule of client confidentiality




some selected communications for self-serving purposes. . . Thus, the privilege may implicitly be
waived when defendant asserts a claim that in fairness require examination of protected
communications.”), cert. denied, 502 U.S. 813 (1991); Tasby v. United States, 504 F.2d 332, 336
(8th Cir. 1974) (when the client calls into public question the competence of his attorney, the
attorney-client privilege is waived), cert. denied, 419 U.S. 1125 (1975); Laughner v. United States,
373 F.2d 326, 327 & n. 1 (5th Cir. 1967) (client waives attorney-client privilege by attacking the
attorney=s performance of his duties).
                                                 7
         Case 1:17-cr-00232-EGS Document 164 Filed 02/09/20 Page 8 of 9



waived by filing motion alleging ineffective assistance of counsel); Hudson v. United States, 2011

WL 3667602, *3-4 (S.D.W.Va 2011) (filing of motion alleging ineffective assistance of counsel

waived the attorney-client privilege as to those claims; requiring a pre-hearing affidavit, under a

protective order, addressing the specific allegations did not violate the attorney-client privilege or

the West Virginia professional rules of conduct).

       Here, by filing his Supplemental Motion to Withdraw his Plea of Guilty claiming that the

performance of Covington was constitutionally ineffective, in certain respects, the defendant has

put the representation of his former attorneys directly at issue. Therefore, the defendant has waived

the attorney-client privilege and the non-disclosure provisions of Rule 1.6 with respect to his

Covington’s representation as it relates to his claims of ineffective assistance of counsel. To make

certain and clear that counsel may take the necessary steps to vindicate their public reputation by

addressing and defending against the defendant’s claims of ineffective assistance of counsel, and

equally to vindicate the integrity of this Court’s previous proceedings, the government asks this

Court to issue the attached proposed order.

       WHEREFORE, the United States respectfully requests that this Court issue an Order: (1)

confirming that the attorney-client privilege has been waived with respect to the defendant’s

allegations that Covington’s representation of the defendant was constitutionally ineffective; (2)

authorizing Covington, and any other person acting on the defendant’s behalf in this case, to

disclose to government counsel all matters related to the defendant’s ineffective assistance of

counsel claims in the defendant’s Supplemental Motion to Withdraw his Plea of Guilty, to provide

government counsel copies of any documents or other records relating to the defendant’s

ineffective assistance claims; to provide a declaration or an affidavit addressing the defendant’s

claims of ineffective assistance of counsel; and to testify at an evidentiary hearing with respect to



                                                  8
         Case 1:17-cr-00232-EGS Document 164 Filed 02/09/20 Page 9 of 9



the defendant’s claims of ineffective assistance of counsel; and (3) finding that any disclosures to

government counsel made by the Covington that relate to the defendant’s claims of ineffective

assistance of counsel are authorized by D.C. Rule of Professional Conduct 1.6(e)(3).


       A proposed Order is attached.

                                                     Respectfully submitted,


                                                     TIMOTHY J. SHEA
                                                     United States Attorney
                                                     D.C. Bar No. 437437

                                                     By: /s/ Jocelyn Ballantine

                                                     Jocelyn Ballantine
                                                     Assistant United States Attorney
                                                     555 4th Street, NW
                                                     Washington, D.C. 20530
                                                     (202) 252-7252

Dated: February 9, 2020




                                                 9
       Case 1:17-cr-00232-EGS Document 164-1 Filed 02/09/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

              v.
                                                         Crim. No. 17-232 (EGS)
 MICHAEL T. FLYNN,

                           Defendant


                                    [PROPOSED] ORDER

       On February 9, 2020, the government filed a Motion for an Order Confirming Waiver of

the Attorney-Client Privilege With Respect to the Defendant’s Ineffective Assistance of Counsel

Claims and Authorizing Disclosure of Information. Upon consideration of the request, and for

the reasons stated in the government’s motion, it is hereby ORDERED that

               1.     When defendant Michael T. Flynn filed his Supplemental Motion to
       Withdraw claiming that Covington’s representation was constitutionally
       ineffective, the defendant waived the attorney-client privilege with respect to
       matters relating to his ineffectiveness claims;
               2.     The District of Columbia Rules of Professional Conduct,
       particularly Rule 1.6(e)(3), permit Covington, and any other person acting on the
       defendant’s behalf in this case, to disclose to government counsel information
       needed to respond to the defendant’s allegations of ineffective assistance, and to
       include that information in a declaration or an affidavit, even if there might
       otherwise be a duty to keep such information confidential; and
               3.      Covington, and any other person acting on the defendant’s behalf in
       this case, are authorized to take all actions necessary to prepare a response to the
       claims of ineffective assistance raised in the Supplemental Motion to Withdraw,
       including:
                      (A) disclosing otherwise confidential or privileged
              information in communicating with government counsel about the
              representation of the defendant as it relates to the defendant’s claims
              of ineffective assistance;
                    (B) providing government counsel with any relevant
              documents or other records in their possession;
        Case 1:17-cr-00232-EGS Document 164-1 Filed 02/09/20 Page 2 of 2



                      (C) providing affidavits or declarations about the
               defendant’s ineffective assistance allegations;
                       (D) testifying at an evidentiary hearing on the defendant’s
               ineffective assistance allegations, if such a hearing is deemed
               necessary; and
                       (E) limiting the government’s use of any information
               provided by Covington and any other person acting on the
               defendant’s behalf in this case to any further litigation of the
               defendant’s Supplemental Motion to Withdraw his Plea of Guilty,
               and to any appeal of the Court’s ruling on that motion.
       It is further ORDERED that, if the defendant’s Supplemental Motion to Withdraw his

Plea of Guilty is granted, the Court will consider additional questions of the limitation on the use

of this information in any subsequent trial. This limitation on the use of information should not,

however, preclude the government from prosecuting the defendant for perjury if any information

that he provided to counsel were proof of perjury in this proceeding.

       IT IS SO ORDERED.



                                              __________________________________
                                              The Honorable Emmet G. Sullivan
                                              United States District Judge
